DOWDELL, J.
— The defendant was indicted by the name of Ruffin, and it is averred in the indictment that his Christian name is to the grand jury unknown. While the plea in abatement denies, that the defendant’s surname is Ruffin as alleged in the indictment, “neither is he known or called by said name, but that his surname is Dunston, and that his Christian name is Ruffin,” and “that his true name now is Ruffin Dunston and by this name he now is, and has always been known and called-,” it does not negative that he was ever known or called by the name of Ruffin as alleged. This negation being an essential averment to a good plea in abatement for mis*92nomer' the want of it rendered the plea bad, and the demurrer was properly sustained. — Wren v. State, 70 Ala. p. 1.
The judgment of the circuit court is affirmed. •